Citation Nr: 1043929	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  06-25 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for actinic keratosis.


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to June 
2004.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

This case was previously before the Board in October 2008 and 
April 2010 when it was remanded for further development.  The 
required development having been completed, this case is 
appropriately before the Board.  See Stegall v. West, 11 Vet. 
App. 268 (1998).


FINDING OF FACT

The Veteran's current actinic keratoses are not related to 
actinic keratoses in service or exposure to sun in service. 


CONCLUSION OF LAW

Actinic keratosis was not incurred in service.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 101(16), 1110, 1131; 38 C.F.R. § 3.303.  
In addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  In addition, the law provides 
that, where a Veteran served ninety days or more of active 
military service, and certain chronic diseases become manifest to 
a degree of 10 percent or more within one year after the date of 
separation from such service, such disease shall be presumed to 
have been incurred in service, even though there is no evidence 
of such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical evidence, 
or in certain circumstances lay testimony, of in- service 
incurrence or aggravation of an injury or disease, and (3) 
medical evidence of a nexus between the current disability and 
the in-service disease or injury.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held that a Veteran seeking 
disability benefits must establish the existence of a disability 
and a connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its own 
inherent characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The Veteran seeks entitlement to service connection for actinic 
keratosis.  The Veteran contends that he complained of, was 
diagnosed with, and was treated for actinic keratosis while in 
service and has continued to suffer from actinic keratosis.  The 
Veteran has submitted statements from himself and friends 
indicating that while he was in service he participated in a 
strict physical regimen to stay in top shape due to his career 
spent with Special Operations.  This regimen included exercise 
that was mostly outdoors in nature and caused extensive exposure 
to the sun.  The Veteran reported that he sustained serious sun 
damage to the exposed parts of his body.  He reports that he was 
stationed in Tucson, Arizona; Sacramento, California; Fort Walton 
Beach, Florida; Tampa, Florida; Panama; and Turkey.  The Veteran 
has submitted medical literature regarding actinic keratosis.  
The Veteran indicates that the literature regarding skin cancer 
and the information that he has received from his dermatologist 
states that actinic keratosis is due to the cumulative effects of 
sun exposure.  

The Veteran's service treatment records reveal that upon 
examination at entrance into active service in February 1979, the 
Veteran was not noted to have any skin disorder.  The Veteran was 
treated for a rash on the forearms in March 1995 and for actinic 
keratosis in 2000.

In June 2004, the Veteran was afforded a VA Compensation and 
Pension (C&P) examination in conjunction with his claim for 
service connection.  The examiner noted that the Veteran had 
actinic keratotic lesions removed while in service.  However, the 
examiner further noted that the Veteran did not have any 
indication of any new actinic keratosis.

In a private treatment note, dated in August 2005, the Veteran 
was noted to have solar keratosis on both hands and the right 
forearm.  Three of these keratoses on each hand were treated with 
cryotherapy.  In November 2005 the Veteran was noted to have 
fairly superficial keratosis scattered over his scalp at the top 
of his head into his occiput and a few scattered on this hands.  
The Veteran was diagnosed with actinic keratosis and was 
prescribed Efudex.

In July 2006 the Veteran submitted further evidence of medical 
treatment regarding actinic keratosis consisting of the treatment 
notes of Dr. K.P.  In treatment notes, dated August 2005 to 
November 2005, Dr. K.P. diagnosed and treated the Veteran for 
actinic keratosis.  Subsequently, in January 2007 the Veteran was 
treated for solar keratosis.  In October 2008 and August 2009 the 
Veteran was treated by Dr. J.M. for multiple actinic keratoses.

In June 2009 the Veteran was afforded a VA C&P skin examination.  
The Veteran was noted to have a medical history of actinic 
keratosis and nummular eczema.  The examiner found the Veteran to 
have Fitzpatrick type I skin and noted that the Veteran has been 
prescribed Efudex to treat his condition.  The Veteran reported 
that he was treated in the mid 1990's with liquid nitrogen and 
that he has continued to grow new actinic keratoses on the dorsum 
of the hands, forearms, head, and on the legs.  He was noted to 
have been recently treated on the right temple, left dorsal hand, 
and head.  The Veteran did not report any ongoing treatment but 
indicated that he tries to wear a hat and use sunscreen.  
Physical examination revealed that the Veteran's skin was 
diffusely erythematous in exposed areas, mostly the face, ears, 
neck, arms, and hands.  He had some erythema of the legs.  The 
Veteran's skin burns and does not tan.  He was noted to have 
significant freckling of the skin to the degree that it is 
coalesced in the sun exposed areas of the face and arms.  The 
Veteran had one small, less than 2 millimeter, area of 
hyperkeratosis that had not developed a red base to be called 
actinic keratosis.  All of the Veteran's actinic keratoses have 
been removed.  The examiner diagnosed the Veteran with no current 
actinic keratoses and no residual scarring.  The examiner 
rendered the opinion that actinic keratoses (solar keratosis) is 
due to sun exposure and that it requires ongoing sun exposure to 
create new actinic keratoses.  The examiner noted that the 
Veteran's in service actinic keratoses and post service actinic 
keratoses have been removed.  The examiner stated that the 
Veteran will continue to develop new actinic keratoses since he 
lives in a sunny area of the world and is genetically 
predisposed.  The examiner rendered the opinion that the 
Veteran's actinic keratosis was not due to the Veteran's active 
service.

In a private treatment note, dated in August 2009, the Veteran 
was noted to have three hyperkeratotic lesions on his right upper 
extremity, four hyperkeratotic lesions on his left upper 
extremity, two hyperkeratotic lesions on his head including the 
face, and one hyperkeratotic lesion on the scalp.  In a private 
treatment note, dated in April 2010, the Veteran was noted to 
have eleven actinic keratoses.  The Veteran was treated with 
cryotherapy and was recommended to use sunscreen, protective 
clothing, and to return at least once a year for a skin cancer 
screen examination.

In June 2010, the Veteran submitted a lay statement from a fellow 
service member, T.E., who indicated that he and the Veteran did 
physical training outside during lunch and did outdoor activities 
on the weekends.  He reported that the Veteran wore sunscreen.

The Board finds that entitlement to service connection for 
actinic keratosis is not warranted.  The Veteran was treated for 
actinic keratoses in service and has been treated for actinic 
keratoses periodically since service.  He and T.E. are competent 
to report that the Veteran was exposed to sun in service and 
these statements are credible and probative as to that point.  In 
addition, the Veteran asserts that he had actinic keratoses in 
service and continuing symptomatology after discharge.  The 
Veteran's assertions as to continuity are competent, credible, 
and probative.  

However, a VA examiner, after examining the Veteran in June 2009, 
reported that actinic keratosis occur with exposure to the sun 
and that once an actinic keratosis is removed it is gone and 
another will only develop with exposure to sun.  The examiner 
rendered the opinion that the Veteran's condition is not due to 
the Veteran's active service.  This opinion is entitled to great 
probative weight as an opinion with a rationale was provided 
following a review of the claims folder and an examination of the 
Veteran.  This opinion outweighs the lay statements that current 
actinic keratoses are related to service either directly or 
through continuity of symptoms.  

The Veteran also has submitted literature concerning the cause of 
actinic keratosis.  However, the medical treatise, textbook, or 
article must provide more than speculative, generic statements 
not relevant to the Veteran's claim but must discuss generic 
relationships with a degree of certainty for the facts of a 
specific case.  See Wallin v. West, 11 Vet. App. 509, 514 (1998).  
Here, the article does not address the facts of the Veteran's 
specific case.  It is accordingly entitled to limited probative 
value and is outweighed by the VA examiner's opinion.  Therefore, 
entitlement to service connection for actinic keratosis is 
denied.

In reaching the decision above the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against entitlement to service connection for actinic 
keratosis, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

II.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the duty to notify was not satisfied prior to the initial 
unfavorable decision on the claim by the AOJ.  Under such 
circumstances, VA's duty to notify may not be "satisfied by 
various post-decisional communications from which a claimant 
might have been able to infer what evidence the VA found lacking 
in the claimant's presentation."  Rather, such notice errors may 
instead be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not 
provided prior to the AOJ's initial adjudication, this timing 
problem can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the AOJ) 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied subsequent to 
the initial AOJ decision by way of a letter sent to the appellant 
in October 2004 that fully addressed all notice elements.  The 
letter informed the appellant of what evidence was required to 
substantiate the claim and of the appellant's and VA's respective 
duties for obtaining evidence.  Although the notice letter was 
not sent before the initial AOJ decision in this matter, the 
Board finds that this error was not prejudicial to the appellant 
because the actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not only 
has the appellant been afforded a meaningful opportunity to 
participate effectively in the processing of her or his claim and 
given ample time to respond, but the AOJ also readjudicated the 
case by way of a May 2006 statement of the case.  For these 
reasons, it is not prejudicial to the appellant for the Board to 
proceed to finally decide this appeal as the timing error did not 
affect the essential fairness of the adjudication.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that, 
upon receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the claim 
and to provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the five 
elements of the claim, including notice of what is required to 
establish service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, although the notice 
provided did not address either the rating criteria or effective 
date provisions that are pertinent to the appellant's claim, such 
error was harmless given that service connection is being denied, 
and hence no rating or effective date will be assigned with 
respect to this claimed condition.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The Veteran submitted private treatment records 
from Drs. K.P., K.H., and J.M.  The appellant was afforded VA 
medical examinations in June 2004 and June 2009.

The Board notes that this case was previously remanded for 
additional development in October 2008 and April 2010.  In 
October 2008 the Board remanded the claim for attempts to be made 
to obtain and associate with the claims folder the records of the 
Veteran's treatment from Dr. K.P. and for the Veteran to be 
afforded a VA medical examination.  Subsequently, the records 
regarding the Veteran's treatment by Dr. K.P. were obtained and 
associated with the claims file and the Veteran was afforded a VA 
skin examination.  In April 2010 the Board remanded the claim for 
additional new evidence associated with the claims file to be 
first considered by the AOJ.  In May 2010 and June 2010 the 
additional evidence was considered by the AOJ and Supplemental 
Statements of the Case were issued.  Therefore, based on the 
foregoing actions, the Board finds that there has been 
substantial compliance with the Board's October 2008 and April 
2010 remands.  See Dyment v. West, 13 Vet.App. 141 (1999) (noting 
that a remand is not required under Stegall v. West, 11 Vet. App. 
268 (1998) where the Board's remand instructions were 
substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 
1377 (2002).

Significantly, the appellant has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to service connection for actinic keratosis is 
denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


